Case 6:20-cv-00327-RBD-GJK Document 64 Filed 08/26/21 Page 1 of 3 PagelD 318

UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF FLORIDA

CASE NO: 6:20-CV-327-Orl-37GJK
DANIELLE COLLINGSWORTH,

Plaintiff,
vs.

DANIA MONTEJO DDS, P.A.,

a Florida corporation, SOSA DENTAL PAs

a Florida corporation, and DR. DANIA SOSA,
individually,

Defendants.
/

UNOPPOSED MOTION IN LIMINE AND
MEMORANDUM OF LAW IN SUPPORT THEREOF
—————————E—————— LAW IN SUPPORT THEREOF

COMES NOW, the Defendants, DANIA MONTEJO DDS, P.A., a Florida
corporation, SOSA DENTAL, P.A., a Florida corporation, and DR. DANIA SOSA,
individually, individually, by and through their undersigned counsel, and pursuant to
Local Rule 3.01, file their motion in limine in this cause, and for grounds states as
follows:

1. This motion seeks to prevent the Plaintiff from the introduction of
evidence relating to the retainer paid to the Defendants’ prior counsel in this case and
from introducing any evidence concerning the check for that retainer being returned
for insufficient funds.

2. In papers filed with this Court, the Plaintiff has asserted that the check
for the retainer to the Defendants’ prior counsel in this case was returned for
insufficient funds. See Doc 42 at { 16. The Plaintiff again alluded to this issue at the
Deposition of the Defendant Dr. Dania Sosa taken on March 29, 2021.

3. The purpose of a motion in limine is to enable the Court to rule in

advance of trial on the relevance of certain forecasted evidence as to issues that are
Case 6:20-cv-00327-RBD-GJK Document 64 Filed 08/26/21 Page 2 of 3 PagelD 319

definitely set for trial, without lengthy argument at, or interruption of, the trial. Dover
v. R.J. Reynolds Tobacco Co., 2014 WL 4723116 (M.D. Fla. 2014). Evidence is
relevant if it has any tendency to make the existence of any fact that is of consequence
more probable or less probable than it would be without the evidence. Id. This
evidence of a claimed event occurring after the filing of the instant complaint and not
involving the Plaintiff, is totally outside even the broadest bounds of relevancy as it
simply has nothing to do with any of the issues presented by the Complaint or any

denials or defenses raised by Defendants.

4. Even were the evidence to have some minimal probative value the
evidence should be excluded under Fed.R.Evid. 403 as any probative value is
substantially outweighed by the danger of unfair prejudice, confusion of the issues, or
misleading of the jury as it has an undue tendency to suggest decision on an improper

basis. See e.g. Aycock v. R.J. Reynolds Tobacco Co., 769 F.3d 1063 (11t Cir. 2014).
WHEREFORE, Defendants demand that this Court enter its order in limine

excluding any evidence concerning the check for the retainer to Defendants’ prior
counsel being returned for insufficient funds, and for such other and further relief as

to the Court appears just and proper.

LOCAL RULE 3.01(G) CERTIFICATION

a. The movants certify that they have conferred with the opposing
party.

b. The parties agree on the resolution of the motion.

C. The conference occurred by email exchange.
Case 6:20-cv-00327-RBD-GJK Document 64 Filed 08/26/21 Page 3 of 3 PagelD 320

CERTIFICATE OF SERVICE
I HEREBY CERTIFY that a true and correct copy of the foregoing document
has been furnished via e-mail delivery to Joseph C. Wood, Esquire,
Office@ABWlegal.com and Wood@ABWlegal.com, and to the Defendants, Dania
Montejo DDS, P.A., a Florida corporation, Sosa Dental, P.A., a Florida corporation, and
Dr. Dania Sosa, individually, 780 E. Merritt Island Causeway, #6C, Merritt Island,

“fh
Florida 32952, daniasosa@yahoo.com, on this UY day of August, 2021.

 

Douglas D. Marks, Esquire

Florida Bar No. 0277126

DOUGLAS D. MARKS, P.A.

Mailing Address: P.O. Box 33790

Indialantic, Florida 32903-0790

Physical Address: 310 5th Avenue

Indialantic, Florida 32903

Telephone: (321) 419-0948

Facsimile: (321) 419-0965

Primary e-mail: dmarks@markslawbrevard.com

Secondary e-mail: rcortes@markslawbrevard.com

Attorney for Defendants
